DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 16 February 2020, have been entered in full.  Claims 1-6 are amended. Claims 1-6 are under examination. 
The Lee Declaration under 37 CFR 1.132, filed 16 February 2021, has been entered in full.
Withdrawn Objections And/Or Rejections
The rejection to claims 1-6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliott (U.S. 2003/0215444; published Nov. 2003) in view of Thompson (US 7,078,376; published 7/18/06, priority date 8/11/00), as set forth at pages 2-10 of the previous Office Action (14 October 2020), is withdrawn in view of the amendment that deletes “erythropoietin (EPO)” and now recites “administering an Epo-binding protein and a recognition protein to the patient, wherein the recognition protein is selected from an 
The rejection to claims 1-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, new matter, as set forth at pages 14-16 of the previous Office Action (14 October 2020), is withdrawn in view of the amendment (16 February 2021).
The rejection to claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth at page 16 of the previous Office Action (14 October 2020), is withdrawn in view of the amendment (16 February 2021).
The rejection to claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth at page 17 of the previous Office Action (14 October 2020), is withdrawn in view of the amendment (16 February 2021).

Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The basis for this rejection is set forth at pages 10-14 of the previous Office Action (14 October 2020).  Applicant did not address this rejection. 
The instant claims are drawn to a method which requires the use of undisclosed antibodies: The claims encompass a genus of products that have a particular target (i.e. developed against a purified extracellular soluble portion of a human erythropoietin receptor; SEQ ID NO:2) and a particular function (undergoes ligand binding which leads to erythropoiesis, anemia treatment and reducing or eliminating hypertension in a patient such that blood pressure peaks from night to daytime).  There is a lack of description of the antibody structure that provides said function. There is no information regarding what structural features of the particular antibody would likely be associated with such activity.
There are no meaningful structural limitations for the recited antibody other than it is developed against SEQ ID NO:2. No specific structures/sequences are recited, including sequences for the CDR regions. Also, no reference is made to a deposited hybridoma expressing an anti-EPO receptor antibody. The dependent claims recite that the antibody can be an antibody fragment such as a Fab.  Accordingly, all of the claims recite a vast genus of antibodies that must have the claimed function, but have no structural limitations.

MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus.
Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  Evidence of such in the form of publications in the art include the following.
First, the prior art recognizes that the full six CDR sequences of any antibody are required to form the part of the antibody, i.e., the paratope, that specifically binds the 
However, the prior art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (2003, JMB 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well. 
Lloyd et al. (2009, Protein Engineering, Eng. Design & Selection 22(3): 159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said reference also teaches that a wide variety of VH and VL pairings further increase diversity. (See entire reference.)  
Goel et al. (2004, J. Immunol. 173: 7358-7367) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs 
Khan et al. (2014, J. Immunol. 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al... .have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).
Poosarla et al. (2017, Biotechn. Bioeng. 114(6): 1331 -1342) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different 
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules.
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163. The instant Examples teach that the Epo-bp antigen is administered to an animal.  The animal makes a huge number of structurally different antibodies against the Epo-bp antigen. The serum is collected, the antibodies are purified and digested to generate Fab antibodies. To test for antibody binding sites (Epo receptor) bone marrow cells were washed in PBS, dispensed in tubes and centrifuged into a pellet. Supernatant was removed and fluorescein-conjugated Fab antibodies were added (para 0062). While the Examples provides a general description 
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen and have a desirable special property, i.e., ability to promote bone growth, bone mineral deposition, and bone formation.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6 recites the limitation "wherein the Epo".  Claims 4-6 depend from claim 1.  Claim 1 recites “administering an Epo-binding protein and a recognition protein”.  There is insufficient antecedent basis for the limitation “Epo” in claims 4-6.

Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, new matter 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  
The specification as originally filed does not provide support for the invention as now claimed: “wherein the recognition protein is selected from a non-antibody”. 
Applicant’s amendment, filed 16 February 2021, asserts that no new matter has been added and directs support to paragraphs 0015, 0024, 0025, 0051, 0052, 0055, 0057, 0073 and 0075    for the written description for the above-mentioned “limitations”.
The wording or connotation of the instant claim(s) is not readily apparent from said sections.  
The Examiner has found the following teaching: “The recognition protein can also be a non-antibody protein or peptide (e.g., a protein or peptide selected by phage display binding) that binds to the extracellular soluble portion of the human Epo receptor or of another mammalian Epo receptor with a binding affinity of at least 105 liters per mole, more preferably 106, more preferably at least 107, most preferably at least 108 liters per mole” (see para 0016).
The limitation “non-antibody” renders the claim broader than the original disclosure (i.e. non-antibody protein or non-antibody peptide).  The instant claim now recite 
The specification as filed does not provide a written description or set forth the metes and bounds of this "limitations". Applicant is required to cancel the new matter in the response to this Office action.  Alternatively, Applicant is invited to provide specific written support for the “limitations” indicated above or rely upon the limitations set forth in the specification as filed.

Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Claim 1 lacks written description because of the recitation “wherein the recognition protein is selected from a non-antibody”.
The instant specification teaches that the recognition protein can also be a non-antibody protein or peptide (e.g., a protein or peptide selected by phage display binding) that binds to the extracellular soluble portion of the human Epo receptor or of another mammalian Epo receptor with a binding affinity of at least 105 liters per mole, more preferably 106, more preferably at least 107, most preferably at least 108 liters per mole (see para 0016).
The Examiner notes that an assay for finding a product is not equivalent to a positive recitation of the actual product. The claims encompass a genus of compounds defined only by the claimed function (phage display binding). The specification fails to teach the structural identifying characteristics that are applicable to the genus. The claim encompasses any number of amino acid substitutions, deletions, insertions and/or additions, as long as it has phage display binding.  There is no evidence that there is any structure/function relationship between the disclosed compounds and any others that might be found using the method.
The disclosure does not allow one of skill in the art to visualize or recognize the structure of any agent required to practice the claimed method and there is no information regarding what structural features would likely be associated with such activity. Accordingly, one of ordinary skill in the art would conclude that the applicant would not have been in possession of any agent having the desired activity at the time of filing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clemons (US Patent 5,625,035; published 4/29/97) in view of Elliott (Reference of record; U.S. 2003/0215444; published Nov. 2003). 
	Clemons teaches purified mammalian erythropoietin binding proteins (EPO-binding proteins) (abstract). Clemons teaches EPO-binding proteins are useful for regulating erythropoiesis (column 1, lines 15-26). Clemons teaches treating anemia comprising administering an EPO-binding protein to a subject (column 2, line 62-column 3, line 2)(applies to claim 1). 
	In summary, Clemons teaches a purified mammalian EPO-binding protein. Clemons teaches administering the EPO-binding protein to treat anemia in a subject. Clemons does not teach administering an antibody developed against a purified extracellular soluble portion of a human EPO receptor. 
Elliott teaches antibodies or fragments thereof which activate an erythropoietin receptor and stimulate erythropoiesis. Elliott teaches that the antibodies are used in methods for the treatment of anemia (abstract and para 0001 and claims)(applies to claim 1). Elliott teach that it is an object of the invention to produce antibodies which recognize an EPO receptor and bind to it such that the receptor is activated and that such antibodies are useful in the treatment of anemia (para 0018)(applies to claim 1). 
Elliott teaches the full-length human EPO receptor as a 483 amino acid transmembrane protein with an approximately 224 amino acid extracellular domain and applies to claim 1). Soluble human EPO receptor was expressed and purified as described in Examples 1 and 2. Of those Mabs which reacted with soluble human EPO receptor in enzyme-linked immunosorbent assays (ELISAs), 96 mabs were selected for further screening. Elliott teaches that these mabs were tested for EPO receptor binding by BIAcore analysis (Example 4A) and for binding to EPO receptor on the surface of transfected (paras 0018, 0019, 0029-0034, Table 1, Example 4 and Example 6). Elliott teaches the results of monoclonal antibody (Mab) binding to the synthetic peptides and state Mab 71 binds significant amounts of peptide SE-3 (amino acid residues 49 to 78 inclusive of human EPO-R) compared to the other peptides tested (para 0082)(applies to claim 1). Elliott teaches antibodies fragments which are Fab (para 0030 and Example 5)(applies to claims 2 and 3). Elliott teaches any condition treatable by erythropoietin, such as anemia, may also be treated by the antibodies of the invention and that therapeutic antibodies are administered by injection, either subcutaneous, intramuscular, or intravenous (para 0036).
It would have been obvious for one of ordinary skill in the art at the time the invention was made, to modify a method of administering an EPO-binding protein to a subject to treat anemia as taught by Clemons, to include administering antibodies made against the extracellular domain of human EPO receptor for the treatment of anemia, as taught by Elliott et al. One of ordinary skill in the art at the time the invention was made 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). In the instant case, both references (Clemons and Elliott) teach administering an EPO-binding protein and anti-EPO receptor antibodies, respectively, to treat anemia (applies to claims 4 and 5). 
The Examiner notes that the instant specification teaches Epo-bp and its antibodies as “human Epo receptor gene products” (para 0075). Claim 1 recites the limitation, “thereby forming the purified human EPO receptor gene product comprising the Epo-binding protein and the recognition protein, wherein the purified human Epo receptor gene product undergoes ligand binding which leads to occurrences of erythropoiesis and reduction or an elimination of developing hypertension in the patient such that blood 
Clemons teaches that its Epo-binding protein (i.e. an Epo receptor gene product) undergoes ligand binding leading to erythropoiesis. Elliott teaches that its antibodies made against the extracellular domain of human EPO receptor (i.e. Epo receptor gene product) activates an erythropoietin receptor and stimulates erythropoiesis. Clemons and Elliott do not explicitly address the effects of Epo-binding proteins or antibodies made against the extracellular domain of human EPO receptor, respectively, on hypertension or timing of peaks in blood pressure as recited in the instant claims. However, such would have been inherent to the methods of Clemons and Elliott. Clemons teaches the administration of the same therapeutic agent to the same patient population.  Elliott teaches the administration of the same therapeutic agent to the same patient population. Combining the two methods would lead to forming the purified human EPO receptor gene product comprising the Epo-binding protein and the recognition protein (i.e. antibodies) wherein the purified human EPO receptor gene product undergoes ligand binding which leads to the claim function in patients. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966))” (applies to claim 1). 
Lastly, it is well within the skilled artisan's knowledge to discern the most favorable amount of Epo-binding proteins and anti-Epo receptor antibodies to administer because these modifications are deemed a matter of judicious selection and applies to claim 6).
	
APPLICANT’S ARGUMENTS
	
	The Examiner will only focus on arguments directed at the Elliot reference because the Thompson reference is no longer applicable. 
	Applicant argues that the listed primers in Elliot do not lead to sequences which match with the sequences in amended claim 1. Applicant argues that Elliot discloses Met 1 through Pro 249, which is referred to a soluble domain of the EpoR containing additional 24 amino acid residues (i.e., a signal domain) to the 226 amino acid residues of the extracellular domain sequence.  Applicant argues that the signal domain is not involved in ligand binding or a soluble domain besides the attached plasmid protein. Applicant argues that this is contrary to disclosed ligand binding in amended claim 1. Applicant argues that the nonbinding EpoR and intracellular domains are both recombinant variants that cannot be applied to any human or other animal. 
	Applicant discusses amended claim 1. Applicant argues that in amended claim 1, an Epo-binding protein and a recognition protein are administered in combination to form a purified human Epo receptor gene product. Applicant argues that the purified human Epo receptor product is leading to erythropoiesis and also (1) reducing or eliminating hypertension but (2) leading to circadian rhythm correction as the blood pressure of the patient peaks from night to daytime. Applicant argues that one of ordinary skill in the art would not necessarily be able to predict if the purified human Epo receptor gene product, 

The Lee Declaration under 37 CFR 1.132
The Examiner will only focus on arguments directed at the Elliot reference because the Thompson reference is no longer applicable.
The Lee Declaration under 37 CFR 1.132 states that the instant application is directed to treating anemia by alleviating hypertension and simultaneously reducing or eliminating hypertension through the administration of purified human erythropoietin (Epo) receptor gene product. The Declaration states that in Elliot, the product is referred to as the soluble domain of the Epo receptor (EpoR) which also includes an additional signal domain. The Declaration states that these domains are not involved in ligand binding nor are a soluble domain. The Declaration states that ligand binding does not occur at the signal domain, membrane-spinning domain, and the intracellular domain. The Declaration states that in the Elliot, product 1 is a plasmid Vector pDSRa2-EPOR-X (pDSRa2 + Met 1 through Pro249). Contained within pDSRa2 + EpoR, there are 249 amino acid residues wherein residues 1-24 correspond to the signal peptide domain and residues 25-250 correspond to the extracellular domain). The Declaration states that the  The Declaration states in the instant application, the Epo binding protein (Epo-bp) contains an extracellular soluble domain (i.e., amino acid residues 25-226 of SEQ ID NO: 1) where the ligand binding occurs. The Declaration states that such ligand binding is not feasible in Elliot. 

	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. 
	1.  The instant claims are drawn to treating anemia in a subject comprising administering: an Epo-binding protein AND a recognition protein wherein the recognition protein is selected from a non-antibody or an antibody develop against a purified extracellular soluble portion of a human erythropoietin receptor.
	The instant specification teaches: “as used herein, a soluble Epo-binding protein refers to a protein that is not an antibody, is water-soluble, binds erythropoietin with high affinity, and when administered with Epo to mammals is effective at reducing an Epo-induced blood pressure rise in the mammals”. “Preferably, the soluble Epo-binding protein is or includes sequences from or sequences homologous to the soluble portion of an Epo receptor. The human Epo receptor sequence is SEQ ID NO:1. The soluble portion of the human Epo receptor is residues 25-250 of SEQ ID NO:1” (para 0014). 
	Clemons teaches administering an EPO-binding protein to treat anemia comprising administering the EPO-binding protein to a subject. The Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  That is to say, the instant claims do not recite that the OR that the Epo-binding protein is a human Epo receptor consisting of SEQ ID NO:2.  Therefore, the Clemons reference meets the limitations of the instant claims. 
	2.  MPEP 2113 teaches: “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”
In the instant case, claim 1 recites that the antibody is developed against a purified extracellular soluble portion of a human erythropoietin receptor, wherein the purified extracellular soluble portion of the human erythropoietin receptor is SEQ ID NO:2 and the antibody is purified by affinity assay and digested produced in response to collecting serum of an animal. 
The instant specification teaches the soluble EPO binding portion of the human EPO receptor as amino acid residues 25-250 of the human EPO receptor (SEQ ID NO:1) (paras 0026-0028). The instant specification teaches recognition proteins include antibodies raised against SEQ ID NO:2 (paras 0032-0033).
Elliot teaches making antibodies against the human EPO receptor. Elliott teaches monoclonal antibodies (Mabs) which recognize the erythropoietin receptor have been generated by immunizing mice with purified soluble human EPO receptor.  Elliot teaches making antibodies against the human EPO receptor, including amino acid residues 49-78 inclusive of human EPO receptor.  Amino acid residues 49-78, as taught by Elliott, are 
MPEP 2113 teaches: “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product”.
	
The Lee Declaration under 37 CFR 1.132, filed 16 February 2021, is insufficient to overcome the rejection of claims 1-6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliott (U.S. 2003/0215444; published Nov. 2003) in view of Thompson (US 7,078,376; published 7/18/06, priority date 8/11/00), as set forth in the last Office action for the following reasons.
1.  The facts presented are not germane to the rejection at issue. The Thompson reference (US 7,078,376; published 7/18/06, priority date 8/11/00) was withdrawn because of the claim amendment. Arguments in the Lee Declaration directed to the Thompson reference are not applicable. 
2.  Arguments in the Lee Declaration directed at the Elliott reference are not relevant to the instant rejection. The Declaration argues that the Elliott reference fails to teach an EPO-binding protein. The Declaration states that in Elliot, the product is referred to as the soluble domain of the Epo receptor (EpoR) which also includes an additional signal domain. The Declaration states that these domains are not involved in ligand binding nor soluble domain. 

It also noted that the features upon which the Lee Declaration relies upon regarding the EPO-binding protein, are not recited in the claims. The instant claims do not recite that the Epo-binding protein is a human Epo receptor consisting of amino acid residues 25-250 of SEQ ID NO:1 OR that the Epo-binding protein is a human Epo receptor consisting of SEQ ID NO:2.  Thus, the showing is not commensurate in scope with the claims. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

				Conclusion
			No claims are allowed. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        4/7/2021ge